DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11 - 19 are pending.
Claims 1 - 10 have been canceled
Claims 11 - 19 are rejected.
Election/Restrictions
Applicant’s election without traverse of Claims 11 – 19 in the reply filed on January 19, 2021 is acknowledged.
Claims 1 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation us “undue.”  These factors include, but are not limited to  the following:
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A) The breadth of the claims: The claims are drawn to a method of administering a concentrated oil-based polyphenol composition to a patient for treating an aliment wherein the concentrated oil-based polyphenol composition comprising: a polyphenol extracted from a plant material; and an oil extracted from the plant material, wherein a concentration is from 500 mg to 3 grams polyphenol(s) in from 0.1 ml to 2 ml oil.
The claims are very broad encompassing treating any aliment with any concentrated polyphenol compound in an oil extracted from any type of plant.
 (B) The nature of the invention: A method of treating invention requiring the obtaining of a polyphenol compound and including the polyphenol compound composition comprising with a plant oil. 

	According to Pandey et al. more than 8,000 polyphenolic compounds have been identified in various plant species.  (pp. 270, rt. col. 1st line “Structure and Classes of polyphenols).  Bioavailability of each and every polyphenol differs.  (pp. 272, left col. 3rd para.).  Based on Pandey, it is the chemical structure of polyphenols and not its concentration that determines the rate and extent of adsorption and the nature of the metabolites circulating in the plasma.  (pp. 272 rt. col.).  Further, polyphenols differ in their site of adsorption in humans.  (pp. 272 rt. col. 1st full para.).  Some of the polyphenols are well adsorbed in the gastro-intestinal tract while others in the intestine or other part of the digestive tract.  (pp. 272 rt. col. 1st full para.).  Further one of the polyphenols mentioned by Pandey is resveratrol, a wine polyphenol.  It is stated that resveratrol prevents the platelet aggregation via preferential inhibition of cyclooxygenase (1COX 1) activity, which synthesizes thromboxane A2, an inducer of the platelet aggregation and vasoconstrictor. (pp. 274, para. 2).  Pandey concludes that polyphenols or polyphenol rich diets provide significant protection against the development and progression of may chronic pathological conditions including cancer, diabetes, cardio-vascular problems and aging. Noting that several biological effects on epidemiological studies can be scientifically explained, the mechanism of action of some effects of polyphenols is not fully understood. (Oxidative Medicine and Cellular Longevity, 2009).
	Romanczyk, Jr. et al. (US 6,469,053) discusses the coca polyphenol-containing composition, which is useful modulating inflammatory pathways in a mammal for 
	Nakamoto et al. (US 8,124,137) discloses a composition derived from a tree belonging to the genus Acacia for preventing and/or treating a tumor, and to uses of this composition as a food, an animal feed material and a medicine.  (abstract).  Specifically, the composition contains acacia bark polyphenols.  In Nakamoto the acacia bark polyphenols refer to a type of condensed tannins in the form of polymers in which flavanols having as a basic skeleton flavan-3-ol such as (-)-fisetinidol, (-)-robinetinidol, (+)-catechin and (+)-gallocatechin are linked by C4-C8 or C4-C6 bonds. (col. 3, ln 54 – 58).  Test Examples 1 and 2 demonstrate that acacia bark inhibit growth of leukemia cells and breast cancer, and was observed to have anti-tumor activity.  (col. 6 ln 58 to col. 9, ln 56 – 58).

(D) The level of one of ordinary skill:  One of ordinary skill is a practicing organic and/or medicinal and/or cosmetic chemist.
(E) The level of predictability in the art:  Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. The state of the prior art involves pharmacology and general chemistry. These technological areas, especially, pharmacology, involve in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases/conditions by a certain mechanism). Thus, there is no absolute predictability even in view of the seemingly high level of skill in the art. It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The Examiner will first consider the 
When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use)

Further, compliance with the enablement requirement of 112(a) does not turn on whether an example is disclosed. An example may be "working" or "prophetic." A working example is based on work actually performed. A prophetic example describes an embodiment of the invention based on predicted results rather than work actually conducted or results actually achieved.  However, lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. MPEP 2164.02.  
In this instance Applicant is claiming the administration of the concentrated oil-based polyphenol composition for treating an ailment.  The Applicant has not provided any working synthetic route for isolating a specific polyphenol from a specific plant source.  As such, out of the 8,000 identified polyphenolic compounds that have been identified according to Pandey, Applicant does not provide data on any.  Further, Applicant has not provided any correlated in vitro or in vivo data to show the relationship between the claimed concentrations and the treatment of any known ailment.  The prior arts of Pandey and Romanczyk discuss specific poly phenols that were shown via experimentation to be useful in preventing or reducing platelet aggregation.  However, the prior art of Martin discusses detriments to high doses of polyphenols being used.

The MPEP allows for prophetic examples when they can be based on predictable results rather than work actually conducted or results achieved.  (2164.02).  However, this is only in the instance when the invention is disclosed in such a manner that one skilled in the art will be able to  practice it without an undue amount of experimentation.  (In re Borkowski, 422 F2d. 904, 908, 164 USPQ 642, 645 (CCPA 1970).  In the disclosure of the instant invention, there is not even a mentioned of a general structures for the polyphenol in the specification.  Nor is there mention of any ailment to be treated.  As such, even if applicant asserts that there are prophetic examples in the disclosure to show the prophetic materials could be prepared synthetically by a skilled artisan, the complete lack of working examples point to another key deficit in the disclosure, namely that the "how to use " requirement of 112(a) has not been met. While organic chemistry is   highly unpredictable, the degree of unpredictability in the pharmaceutical art is even greater.
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496,20 USPQ2d 1438, 1445 (Fed. Cir.1991). This is because it is not obvious from the disclosure of one species, what other species will work. In the instant case we have no working examples and clearly as shown by the discussion above the state of the art is highly unpredictable and undue experimentation would be required to practice the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 14, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Empie et al. (US 2006/0234948).
The rejected claims cover, inter alia, a method of administering a concentrated oil-based polyphenol composition to a patient comprising: administering a concentrated oil-based polyphenol composition to a patient to treat an ailment, the concentrated oil-based polyphenol composition comprising: a polyphenol extracted from a plant material; and an oil extracted from the plant material, wherein a concentration is from 500 mg to 3 grams polyphenol(s) in from 0.1 ml to 2 ml oil.
Dependent clams 14, 16 and 18 further limit the composition. Dependent clam 12 discloses the effect administration of the composition may have. Dependent claim 17 limits the plant material. 
However, Empie discloses a composition comprised of a lignan and an additional compound than can be formulated for placement into a soft capsule.  The composition or Empie can be administered to treat ailments.  (abstract; pp. 3, [0019] & [0022]; pp. 5. [0043]; pp. 12, [0123] and Example 6).  The lignin of Empie is obtained from flaxseed 
The difference between the instantly clamed invention and Empie is the level of oil extracted from plant material contained in the concentrated oil-based polyphenol composition.
However, Empie disclosed the administration of concentrated lignan in levels that overlap with the claimed polyphenol levels.  Also, Empie discloses the administration of a composition that can be contained in a soft gel capsule where the lignan is dissolved or dispersed in a fill or filler that is typically a triglyceride oil.  (pp. 12, [0123]).  Further, Empie discusses the fact that the soft gel encapsulation is a long established technique.  (pp. 12, [0124]).  The amount of the active lignan that can be included in a soft gel capsule of Empie overlaps with the instantly clamed level of polyphenol in the composition.  Additonally, the recommended dosage levels for the lignan overlaps with the level of polyphenol in the instantly clamed invention.  As such, based on the teaching of Empie and the general teaching for preparation of soft gel capsules, it would 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2013/0245118 (Kuhrts) and U.S. 8,758,832 (Anderson et al..
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/
Primary Examiner, Art Unit 1622